DETAILED ACTION
Response to Amendment
This action is in response to the amendment after non-final filed 20 September 2022.  Claims 1-8, 11-16, and 18-22 are pending.

Claim Objections
Claim 14 is objected to because of the following informalities:  claim 14 status identifier was inadvertently deleted with a strikethrough.  Appropriate correction is required.

Response to Arguments
Applicant’s arguments filed with respect to the rejection(s) of claim(s) 1-7, 16, 18, 21, and 22 under Miesel et al. (US Patent no. 8,135,473 – cited by Applicant) in view of Moffitt (US Patent no. 9,597,517 – cited by Applicant); the rejection of claims 8, 19, and 20 under Miesel et al. (US Patent no. 8,135,473) on view of Moffitt (US Patent no. 9,597,517), further in view of Sumners et al. (US Patent no. 9,421,365); the rejection of claims 10-14 under Miesel et al. (US Patent no. 8,135,473) on view of Moffitt (US Patent no. 9,597,517), further in view of Burdick et al. (US Publication no. 2015/0231396); and the rejection of claim 15 under Miesel et al. (US Patent no. 8,135,473) on view of Moffitt (US Patent no. 9,597,517) and Burdick et al. (US Publication no. 2015/0231396 – disclosed by Applicant), further in view of Carlson et al. (US Patent no. 9,079,039 – disclosed by Applicant) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made against claims 1, 3-6, and 16 in view of Yoo et al. (US Publication no. 2016/0263376).
The propriety of the non-statutory obviousness type double patenting rejection will be reevaluated at time of allowance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, and 16 is/are rejected under 35 U.S.C. 102(1) as being anticipated by Yoo et al. (US Publication no. 2016/0263376).
In regard to claims 1 and 16, Yoo et al. describe a system and method for providing neurostimulation and/or neuromodulation therapy to treat urinary dysfunction (para 167-168).  Figures 18a,b and 19 illustrate an exemplary system 50 for applying the therapy includes a control module 52 having a processor and control circuitry for controlling treatment parameters and protocols, a protocols and parameters module 55 for storing stimulation patterns and protocols, sensing protocols, and evaluation protocols which are output by a stimulation module 54 and sensing module 55 (para 230).  Attached to the system is an electrical conduit (lead) 114 to provide electrical stimulation to a target tissue via contacts 116 (para 248-250).  The system comprising the various modules is considered to comprise the electrical stimulation device based on the definitions of the Yoo et al. disclosure (additionally, the electrical stimulation device may be implantable or external for transcutaneous applications); the conduit 114 and contacts 116 are considered to comprise the electrical interface; the target tissue is considered to comprise the bio-interface as claimed.  These features are configured and arranged to provide electrical stimulation signals from tissue as well as obtained sensed information from the tissue such that signals and/or data are exchanged between the elements (e.g. para 146).
Additionally, Yoo et al. can be found to describe the additional claimed features for: characterizing electrical stimulation parameters in a manner that vary over time in a pre-programmed manner (para 198, 410, 421, 452, 462; in para 410 Yoo et al. teach that time-varying stimulation patterns (variable frequency, amplitude, pulse width, etc) is advantageous in patients who cannot tolerate constant parameter stimulation thereby improving effectiveness and compliance with therapy; in para 452 the stimulation device is programmed with therapy patterns/programs); the stimulation patterns programmed into the device of Yoo et al. have spatial and temporal components in the manner as claimed (para 236, 293, 308, 349, 452); and teaches that the system may operate either as open-loop or as closed-loop stimulation or mixture of both (para 206; the mixture of both configurations is considered to suggest switching between the control laws).
In regard to claim 3, Yoo et al. provides stimulation with one or more parameters with respect to frequency, amplitude, pulse width, etc (para 182, 186, 190, 192, 202, 410).
In regard to claim 4, in Yoo et al. the spatial component of the stimulation is sent to one or more rows or contacts in an electrode array to provide the spatially focused stimulation (para 290, 308, 452; such protocol is referred to as current steering, para 435).
In regard to claim 5, Yoo et al. teach use of spatial-temporal stimulation suggesting that the spatial and temporal components are linked (para 236 and 308).
In regard to claim 6, the stimulation of Yoo et al. is directed to correct bladder dysfunction and sexual dysfunction (para 167-168, 388-390), wherein stimulation treatment may be applied by a neurostimulator known in the art to adjust stimulation based on a patient’s posture (e.g., from sitting to lying down, from lying down to standing up, para 249).

Allowable Subject Matter
Claims 2, 7, 8, 11-15, and 18-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the claims present subject matter not sufficiently taught or suggested in the prior art in combination with the based claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        30 November 2022